 1                             UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3                                              ***
 4   BONANZA BEVERAGE CO., a Nevada                       Case No. 2:18-cv-01445-JAD-EJY
     corporation,
 5
                  Plaintiff,
 6                                                                    ORDER
           v.
 7
     MILLERCOORS LLC, a Delaware limited
 8   liability company,
 9                Defendant.
10

11          Before the Court is the parties’ Joint Status Report (ECF No. 142). The parties having
12   provided good cause,
13          IT IS HEREBY ORDERED that the stay of discovery is extended through Friday, January
14   17, 2020.
15

16          DATED: January 2, 2020
17

18
                                               ELAYNA J. YOUCHAH
19                                             UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                  1
